DAY, J.
1. All executors, trustees and other fiduciaries are held to a certain degree of care and prudence in the exercise of their duties and must always act honestly and in good faith. The degree of care and diligence required may vary under the terms of the trust and the circumstances of each case, especially when the beneficial private interests of such executor or trustee are involved, and should be that which an ordinary man would exercise in the transaction of his own business.
2. Good faith requires an executor who has a beneficial private interest under a bequest unclaimed for two years, to use’ all reasonable diligence, with the knowledge and means of knowledge at his command, to locate and notify the legatee of such bequest, so that he may claim the same according to the terms of the will. A failure to use such diligence, whereby the legatee does not learn of the terms of the will in time to claim the bequest and the executor secures such bequest for himself, is tantamount to a fraud upon the legatee, and he may maintain an action in conversion against the executor to recover such legacy.
Judgment reversed.
Marshall, C. J., Jones and Allen, JJ., concur. Wanamaker, J., not participating.